Citation Nr: 1315789	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-44 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether rating reduction from 50 percent to zero percent for posttraumatic stress disorder, effective January 1, 2010, was proper. 

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board remanded the claim to afford the Veteran a hearing.  In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim for increase for posttraumatic stress disorder higher than 50 percent id is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1. At the time of the rating reduction, the 50 percent rating for posttraumatic stress disorder had been in effect since May 21, 1997.

2.  At the time of the rating reduction, the preponderance of the evidence did not show that a rating reduction was warranted. 








CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for posttraumatic stress disorder are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

On a reduction of a rating, the reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the Veterans Claims Assistance Act of 2000.  For this reason, the notice and assist provisions of the VCAA do not apply to a rating reduction.

Due Process for Rating Reduction 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e). 

In June 2009, the RO provided the Veteran with the required notification of a proposed rating reduction. The Veteran was afforded the opportunity to have a hearing and a hearing was held in September 2011.  The Veteran has also submitted additional argument and evidence. 

In a rating decision in October 2009, the RO effectuated the reduction from 50 percent to 0 percent, effective January 1, 2010, 60 days after the last day of the month of the rating decision in October 2009.

Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in July 1999, the RO granted service connection for posttraumatic stress disorder and assigned a 50 percent rating, effective May 21, 1997.  The rating was based in part on a comprehensive VA examination in January 1999 that included the diagnosis of posttraumatic stress disorder on the basis of a collection of symptomatology connected to in-service stressors and the Global Assessment of Functioning (GAF) score was 30, indicative of the inability to function in almost all areas.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In August 2008, the Veteran filed a claim for increase for posttraumatic stress disorder.  In a rating decision in May 2009 the RO proposed to reduce the rating from 50 percent to zero percent.  The proposed reduction was based on the findings of a VA examination in May 2009.  The VA examiner had expressed the opinion that there was no evidence to support a diagnosis of posttraumatic stress disorder, rather the diagnosis was schizoaffective disorder, and posttraumatic stress disorder was misdiagnosed.  

In the proposed rating reduction, the RO explained that service connection for the posttraumatic stress disorder could not be severed because service connection  had been in effect for over 10 years and service connection was protected.  38 C.F.R. § 3.957.  While service connection was protected, the rating could nevertheless be reduced because the 50 percent rating had not been in effect for 20 or more years.  38 C.F.R. § 3.951.  The basis for the rating reduction from 50 percent to zero percent was that posttraumatic stress disorder was misdiagnosed.  

In accordance with 38 C.F.R. § 3.105(e), after notice to Veteran of the proposed rating reduction, in a rating decision in October 2009, the RO reduced the rating to zero percent, effective January 1, 2010.   




Pursuant to 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation.  In such a case the entire record of examinations and the medical-industrial history is reviewed to ascertain whether the recent examination, the basis for the rating reduction, was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, such as psychiatric disorders, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  

Moreover, though material improvement in a mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than (1) a progression of an earlier diagnosis, (2) an error in prior diagnosis or (3) possibly a disease entity independent of the service-connected disability.  

Pursuant to 38 C.F.R. § 3.344(b), in doubtful cases, if doubt remains after according due consideration to all the evidence, then the rating agency will continue the rating in effect and then determine when a reexamination will be made.

The provisions of 38 C.F.R. § 3.344(a), (b) apply to ratings, which have continued at the same level for five years or more.  

Under 38 C.F.R. § 4.13, when a change is made of a previously assigned diagnosis the repercussion upon a current rating of service connection must be kept in mind.  The aim in a rating should be the reconciliation and continuance of the diagnosis upon which service connection for the disability had been granted.  


When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13.

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of his rights and giving him an opportunity for a hearing and to submit additional argument and evidence.  As the 50 percent rating had been in effect for five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) apply. 

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

The preponderance of evidence must show that the rating reduction was warranted and the burden of proof is on VA.   Brown v. Brown, 5 Vet. App. 413 (1993).  

In the rating reduction, the RO relied on the opinion of a VA examiner that there was no evidence to suggest a diagnosis of posttraumatic stress disorder.  

A review of the entire record of examinations shows that on VA examination in January 1999, based on the same stressors and presenting symptoms, a VA examiner diagnosed posttraumatic stress disorder.  In other words there was evidence of a diagnosis.  While the VA examiner in May 2009 clearly disagreed with the diagnosis, whereas here, there was a change of diagnosis, the charge is to exercise caution before proceeding with a rating reduction.  





Because of the conflicting diagnoses, the preponderance of the evidence did not establish that the rating reduction was warranted.  In such a case, the 50 percent rating should have continued until a reexamination.  As the rating reduction was void ab initio, the 50 percent rating is restored from the date of the reduction. 

ORDER

Restoration of a 50 percent rating for posttraumatic stress disorder, effective January 1, 2010, is granted.

REMAND

With the restoration of the 50 percent rating and as the Veteran did file a claim for increase, the claim is still pending.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for increase for posttraumatic stress disorder, including whether it is possible to distinguish the effects of a nonservice-connected psychiatric disorder from the service-connected posttraumatic stress disorder. Mittleider v. West, 11 Vet. App. 181 (1998).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


